     Case 3:20-mj-01029-AHG Document 25 Filed 04/24/20 PageID.80 Page 1 of 2




       THE LITVAK LAW FIRM, PLLC
                            IGOR B. LITVAK, ESQ.
                     ATTORNEY AND COUNSELOR AT LAW
                    1733 SHEEPSHEAD BAY ROAD, SUITE 22
                           BROOKLYN, NY 11235
                                       718-989-2908
                                  IGOR@LITVAKLAWNY.COM
                                 WWW.NYCCRIMELAWYER.COM


                                                                              April 23rd, 2020
Honorable Judge Allison H. Goddard
United States District Court
Southern District of California
221 West Broadway
San Diego, CA 92101

                 RE :    United States of America v. Kirill Firsov
                         Docket # 20-mj-1029

Dear Honorable Judge Goddard,

          I represent Mr. Firsov in the above mentioned case, it is currently scheduled for

arraignment on May 15th, 2020 before Your Honor. Mr. Firsov was arrested on March 7th, 2020

upon arrival in New York from Russia. Mr. Firsov had a hearing on March 9th, 2020 before

Hon. Judge Peggy Kuo, a Magistrate Judge of the New York Eastern District (EDNY) federal

court. However, it now appears that no detention hearing was ever held on that date or ever.

          A close examination of the EDNY docket report and Initial Appearance Calendar1 shows

that on March 9th, 2020 an initial appearance pursuant Rule 5(c)(3) was held, Mr. Firsov waived

identity hearing and was ordered transferred to the Southern District Court of California for

prosecution.


1
    See Exhibit A, and Exhibit B
                                              Page 1 of 2
  Case 3:20-mj-01029-AHG Document 25 Filed 04/24/20 PageID.81 Page 2 of 2



       On March 12th, 2020 Mr. Firsov appeared before you Honor for an initial appearance, at

which time an initial schedule in the case was set, scheduling status hearing regarding retained

counsel on March 19th, preliminary hearing on March 25th, and arraignment on April 9th, 2020.

On March 12th, 2020, the government also made a motion to detain, leading Your Honor to find

that “Detention hearing was held in arresting district and Defendant was ordered detained.” It

now appears that no detention hearing was ever held in the arresting district and Mr. Firsov was

likely under mistaken belief that it was.

       Since March 12th, 2020, the case has been adjourned few times due to the pandemic

caused by the coronavirus, it was last adjourned on April 15th, 2020 and is currently scheduled

for arraignment on May 15th, 2020 at 9:30am. In 2010 Mr. Firsov was diagnosed with Bronchial

Asthma, which makes him particularly vulnerable to the Covid19 virus. I have prepared a

Motion for Home detention, based in part on Mr. Firsov’s medical condition. However, since it

appears that no arraignment was ever held Defense counsel is concerned that this Court may lack

jurisdiction to rule on the home detention motion.

       It is therefore respectfully requested that the arraignment, currently scheduled for May

15th, 2020 is advanced to sometime next week, so Mr. Firsov can be arraigned, and Your Honor

can rule on the home detention motion Defense counsel is expected to file shortly. The

government is aware that the motion filing is imminent but maintains that Mr. Firsov should be

detained pending trial.

       Thank you for Your Honor’s time and attention to this matter.

                                             Very Truly Yours

                                             __/s/ Litvak_____________
                                             Igor B Litvak, Esq.



                                            Page 2 of 2
